Exhibit 10.5

 

EXECUTIVE EMPLOYMENT AGREEMENT – AMENDMENT NO. 2

 

THIS EXECUTIVE EMPLOYMENT AGREEMENT – AMENDMENT NO. 2 (this “Agreement”) is made
and entered into effective October 5, 2009, by and between Granite City Food and
Brewery Ltd. (the “Company”) and Steven J. Wagenheim (“Executive”).

 

RECITALS

 

A.                                   Executive is employed by the Company
pursuant to an employment agreement made and entered into June 15, 2005 and
pursuant to amendments thereto (the “Employment Agreement”).  Pursuant to such
Employment Agreement, Executive is currently employed on an at-will basis and
subject to additional provision of the Employment Agreement.

 

B.                                     The Company proposes to enter into a debt
conversion transaction (the “Transaction”) with DHW Leasing L.L.C. (“DHW”)
pursuant to which DHW will be issued common stock of the Company in exchange for
the conversion of certain indebtedness, and DHW will thereupon become the
majority shareholder of the Company.

 

C.                                     It is contemplated that Executive will
continue in the employ of the Company following the Transaction and the Company
desires to secure the services of Executive following the Transaction.

 

D.                                    It is desirable to amend the Employment
Agreement to provide for the term of Executive’s employment and to confirm
certain severance arrangements in connection therewith.

 

NOW, THEREFORE, in consideration of the premises, the parties hereto agree as
follows:

 

1.             Defined Terms.  All capitalized terms not otherwise defined
herein shall have the meanings ascribed to them in the Employment Agreement.

 

2.             Article 3 of the Employment Agreement is hereby amended and
restated to read as follows:

 

Term of Employment

 

3.01         Executive’s employment pursuant to this Agreement shall continue
for a term ending one year following the closing of the debt conversion
transaction (the “Transaction”) by and between the Company and DHW Leasing
L.L.C. (“DHW”) pursuant to which DHW will be issued common stock of the Company
in exchange for the conversion of certain indebtedness, and DHW will thereupon
become the majority shareholder of the Company (the “Termination Date”).  The
term of the Executive’s employment shall automatically be extended for
successive one year periods unless the Company or Executive elects not to extend
employment by giving written notice to the other not less than sixy (60) days
prior to the Termination Date or the end of any extension periods.  If
Executive’s employment continues beyond the Termination Date, it

 

1

--------------------------------------------------------------------------------


 

shall continue on an at-will basis under the remaining terms and conditions of
this Agreement, as amended hereby, and as the same may be amended from time to
time with the consent of the Company and Executive, except that Section 4.02
shall be inapplicable and incentive compensation payable to Executive, if any,
shall be only as fixed by the Company’s Compensation Committee (“Committee”). 
Executive’s base compensation under this Agreement shall continue at Executive’s
current monthly base compensation rate for each month worked and prorated for
any partial month during which employment continues.

 

3.             Section 4.04 of the Employment Agreement is hereby amended and
restated to read as follows:

 

4.04         Executive agrees that any and all bonuses or equity compensation
awards paid, awarded or vested after September 21, 2009, shall be subject to the
Board of Director’s Policy on the Recoupment of Bonuses and Incentive or Equity
Based Compensation Related to Certain Financial Restatements dated September 21,
2009, and that such policy is hereby deemed to be incorporated by reference into
this Agreement.  Executive further agrees that Company may, to the extent
permitted by applicable law, require the Executive to reimburse the Company for
any and all bonuses or equity compensation awards, severance payments provided
for under Article 7 of this Agreement, and base salary payments provided for
under Section 6.05 of this Agreement that are paid, awarded or vested after
September 21, 2009, in the event of a material breach by Executive of his
obligations under Articles 8 or 9 of this Agreement.  In the event Executive
fails to make prompt reimbursement of any such bonuses or equity compensation,
severance payments or base salary payments previously paid, awarded or vested,
the Company may, to the extent permitted by applicable law, deduct the amount
required to be reimbursed from Executive’s compensation otherwise due under this
Agreement.  The obligations contained in this Section 4.04 shall survive the
termination of this Agreement indefinitely.

 

4.             Article 6 of the Employment Agreement is amended to add Section
6.05 as follows:

 

6.05         In the event the employment of Executive is terminated prior to the
Termination Date by the Company without Cause (and other than as outlined in
Sections 6.01 and 6.02) or by the Executive with Good Reason as defined in
Section 7.03, the Company will pay Executive the remainder of Executive’s Base
Salary due through the Termination Date.  Such payments will be made on a
monthly basis commencing with the first month following the Executive’s
termination.  Such payments shall be in addition to any payment which shall be
due Executive pursuant to Section 7.01 as amended; shall not be deemed to be
“cash severance-type benefits” under Section 7.01; and shall not reduce amounts
to which Executive is entitled upon a termination under Section 7. 
Notwithstanding the above, if the Executive terminates employment due to Section
7.03(d), payment shall be delayed for six (6) months and the delayed payments
will be paid in a lump sum without interest the first month following such six
month delay.

 

2

--------------------------------------------------------------------------------


 

5.           Section 7.01 of the Employment Agreement is hereby amended and
restated to read as follows:

 

7.01       The Company, its successors or assigns, will pay Executive as
severance pay a lump sum (the “Severance Payment”) amount equal to twelve (12)
months of the Executive’s monthly Base Salary for full-time employment at the
time of Executive’s termination.

 

(a)                                  if (i) there has been a Change of Control
of the Company (as defined in Section 7.04), and (ii) Executive is an active and
full-time employee at the time of the Change of Control, and (iii) within twelve
(12) months following the date of the Change of Control, Executive’s employment
is involuntarily terminated for any reason (including Good Reason (as definition
Section 7.03)), other than for Cause or death or disability.  If prior to a
Change of Control (a) Executive’s employment is involuntarily terminated by the
Company without cause or (b) Executive terminates his employment for Good
Reason, and such termination for Good Reason (x) occurred at the request of a
person who indicated an intention, or taken steps reasonably calculated, to
effect a Change of Control or (y) otherwise occurred in connection with, or in
anticipation of, a Change of Control which actually occurs, then the termination
of Executive’s employment shall be deemed to have occurred immediately following
a Change of Control; or

 

(b)                                 the employment of Executive is terminated by
the Company without Cause at any time, or the Executive terminates his
employment for “Good Reason” at any time.  For the purposes of this section
(7.01(b)) such termination may occur before, on, or after the Termination Date
and “Good Reason” shall be as defined in Section 7.03, except that no “Change of
Control” need occur.

 

(c)                                  if (i) a Change in Control (as defined in
Section 7.04) occurred prior to Executive commencing his employment with the
Company, and (ii) at the time of the Change in Control Executive had accepted
employment with the Company as indicated by his execution of this Agreement and
as a result he was no longer employed by his previous employer, and (iii) the
Company decided to not commence Executive’s employment as a result of the Change
in Control.

 

Nothing in this Subsection 7.01 shall limit the authority of the Committee or
Board to terminate Executive’s employment in accordance with Section 6.03. 
Payment of the Severance Payment pursuant to Section 7.01, less customary
withholdings, shall be made in one lump sum within thirty (30) days of the
Executive’s termination or resignation; however, such payments will be delayed
for six (6) months if the Executive terminates employment due to Section
7.03(d).  In addition, the Severance Payment shall be reduced by the amount of
cash severance-type benefits to which Executive may be entitled pursuant to any
other cash severance plan, agreement, policy or program of the Company or any of
its subsidiaries; including any payment for post-employment restrictions,
provided, however, that if the amount of cash severance benefits payable under
such other severance plan, agreement, policy or program is greater than the
Severance Payment payable pursuant to this Agreement, Executive will be entitled
to receive the

 

3

--------------------------------------------------------------------------------


 

amounts payable under such other plan, agreement, policy or program which
exceeds the Severance Payment.  Without limiting other payments which would not
constitute “cash severance-type benefits” hereunder, any cash settlement of
stock options, accelerated vesting of stock options and retirement, pension and
other similar benefits shall not constitute “cash severance-type benefits” for
purposes of this Section 7.01.

 

6.             Article 7 of the Employment Agreement is amended to add Section
7.06 as follows:

 

7.06         In addition to the Severance Payment payable pursuant to Section
7.01, the Company will pay Executive a pro-rata portion of any bonus pursuant to
any bonus plan or arrangement established or mutually agreed-upon prior to
termination, to the extent earned through the date of termination, based upon
the requirements or criteria of such bonus plan or arrangement, as the Board
shall in good faith determine.  Such pro-rated bonus, shall be payable at the
time and in the manner payable to other executives of the Company who
participate in such plan or arrangement.

 

7.             Article 7 of the Employment Agreement is amended to add Section
7.07 as follows:

 

7.07         All severance payments made under this Article 7, including those
paid under Section 7.01, 7.02 and 7.06, shall be conditioned upon the
Executive’s signing and not rescinding a separation agreement and release in a
form acceptable to the Company, which agreement shall include, at a minimum, a
full and general release of all claims to the greatest extent allowed by
applicable law, a covenant not to sue, and an agreement to be reasonably
available for consultation and assistance to the Company during any period in
which severance is paid, and an agreement to return to the Company all Company
property and copies thereof in any form or media.

 

8.             Bonus or Incentive Compensation.  Executive acknowledges that he
has waived and is not entitled to any bonus payments or Annual Incentive
Compensation through the Company’s 2009 fiscal year..

 

9.             Remainder of Employment Agreement to Continue.  Except as
provided herein, the remainder of the Employment Agreement is not affected by
the foregoing amendments and shall continue in full force and effect.

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREAS, the parties have executed this Agreement effective the date
first above written.

 

 

GRANITE CITY FOOD AND BREWERY LTD

 

 

 

 

 

 

By:

/s/ Eugene E. McGowan

 

 

Eugene E. McGowan, Chairman

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ Steven J. Wagenheim

 

 

Steven J. Wagenheim

 

5

--------------------------------------------------------------------------------